DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art generally teaches apparatuses for determining properties of uncharacterized downhole fluids comprising an oscillation driver circuit comprising an amplifier having an output and an input, a feedback loop between the output and input of the amplifier or a logic gate; a piezoelectric device disposed within the feedback loop such that the piezoelectric device is driven by the oscillation driver circuit, wherein a resonant frequency of the piezoelectric device defines an oscillation frequency of the oscillator circuit, the piezoelectric device for use in determining properties of the uncharacterized downhole fluid when driven by an alternating voltage - see Andle et al. (US 2011/0036151 A1) and Matsumoto et al. (US 2011/0030455 A1). The prior art also generally teaches the usage of resonators comprising piezoelectric electrodes that are operative to mechanically vibrate at characteristic resonance frequencies in response to electrical excitation by alternating voltage; and the usage of coatings on the electrodes - see Elsayad et al. (US 2019/0140612 A1).
The prior art fails to teach or provide motivation for a dielectric material coated on the at least two piezoelectric electrodes; and a thin metal film coated on and enclosing 
Regarding claims 13-22, they are dependent on or include all of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861